UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2041


ROZAIN ELIZABETH CASIE CHITTY,

                Plaintiff - Appellant,

          v.

LIBERTY UNIVERSITY,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:13-cv-00043-NKM)


Submitted:   November 14, 2013            Decided:   December 4, 2013


Before MOTZ, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Yurachek, MARK ALLEN YURACHEK & ASSOCIATES, Falls
Church, Virginia, for Appellant. Calvin Wooding Fowler, Jr.,
Joseph Ray Pope, WILLIAMS MULLEN, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Rozain    Elizabeth     Casie      Chitty      appeals    the   district

court’s order dismissing her complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B) (2006) for failure to state a claim upon which

relief may be granted.                On appeal, Chitty’s sole argument is

that       the    district    court     erred       in   dismissing       her    complaint

without providing her notice of the court’s intention and an

opportunity         to    respond.       But        under      § 1915(e)(2)(B),      which

governs      proceedings       in     forma    pauperis,        a     district   court   is

directed to dismiss a case “at any time” if the court finds that

the case or appeal is frivolous or malicious, fails to state a

claim, or seeks damages from a party who is immune from such

relief.          Because     Chitty    moved       for   and    was    granted   leave   to

proceed in forma pauperis, § 1915(e)(2)(B) authorized the sua

sponte dismissal effected by the district court.                            See Jones v.

Bock, 549 U.S. 199, 214 (2007) (noting Prison Litigation Reform

Act allows sua sponte dismissal of in forma pauperis case for

failure to state a claim, among other grounds).                             We therefore

conclude that Chitty’s argument lacks merit, 1 and we affirm the

district court’s judgment.

       1
       Chitty’s brief does not contend that any of her claims
did, in fact, sufficiently state a claim for relief, and we
therefore do not address that issue.    See Suarez-Valenzuela v.
Holder, 714 F.3d 241, 248-49 (4th Cir. 2013) (holding issues not
raised in argument section of opening brief are abandoned).


                                               2
            We   deny   Liberty   University’s    motion   to   dismiss     for

lack of jurisdiction. 2        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      this   court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




     2
       Even if the district court’s dismissal without prejudice
would otherwise be a non-appealable interlocutory order, see
Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066-67 (4th Cir. 1993), the applicable two-year statute
of limitations period on Chitty’s fraud claims has passed. Va.
Code Ann. § 8.01-243(A) (2013 Cum. Supp.).     Thus, we conclude
that the district court’s dismissal order is effectively final.



                                       3